DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020, 06/02/2021, and 09/29/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the direct contact" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz DE102012111270.
Claim 1. Schwarz discloses a method for manufacturing an explosion-proof line bushing (P.001 and P.007), the method comprising: providing a plastically deformable bushing body (18) with a passage opening; applying a predefined amount of elastomeric material (19) on a surface section of an outer surface of a line (11), wherein the amount of the elastomeric material is predefined depending at least on the outer dimension of the line; arranging of the surface section of the line with the elastomeric material in the passage opening of the bushing body (as illustrated by Fig.1 and 3); and plastically deforming the bushing body such that a deformed central section of the bushing body elastically deforms and presses the elastomeric material against the outer surface of the line such that between the deformed bushing body and the elastomeric material as well as the elastomeric material and the line a flameproof gap is formed respectively (as illustrated by Fig.2 and 4).

Claim 5. Schwarz discloses the elastomeric material is applied on the surface section without formation of a substance bond with the line (note 11 passes thru sleeve 20 - P.0029).

Claim 6. Schwarz discloses the elastomeric material completely surrounds the surface section in circumferential direction (as shown in Figs.3-4).
Claim 7. Schwarz discloses the elastomeric material (19) is provided as band shaped material and is wrapped on the surface section of the outer surface of the line (called inner sleeve/band and shown around the line in Figs.3-4).

Claim 8. Schwarz discloses the elastomeric material fills the space between the deformed bushing body and the line substantially completely (note 19 and 24 flush as illustrated in Fig.2).

Claim 9. Schwarz discloses the bushing body is deformed such that the deformed axial end sections have a smaller outer dimension (denoted by 23/24 in Fig.2)  than the deformed central section (denoted by 22 in Fig.2) of the bushing body.

Claim 10. Schwarz discloses the bushing body is deformed such that the deformed axial end sections have a smaller inner dimension (denoted by 23/24 in Fig.2) than the deformed central section (denoted by 22 in Fig.2) of the bushing body.

Claim 12. Schwarz discloses the deformed bushing body (18) has a larger axial length than the elastomeric material (19) (Note 23 of 18 is larger than 19 as illustrated in Fig.5).

Claim 13. Schwarz discloses the bushing body has a hollow cylindrical shape in its non-deformed initial condition (as shown in Fig.3).

Claim 14. Schwarz discloses a an explosion-proof line bushing comprising: with a bushing body (18) comprising a plastically deformable material (19) and that comprises a passage opening for feedthrough of a line (11); and an elastomeric body comprising of an elastomeric material that comprises a predefined mass that depends on the outer dimension of the line and that completely surrounds surface section of an outer surface of the line in circumferential direction and that is arranged the passage opening (Fig.3), wherein the bushing body is deformed from an initial condition (as illustrated by Fig.1 and 3) such that a deformed central section of the deformed bushing body elastically deforms the elastomeric material and presses the elastomeric material against the outer surface of the line such that between the bushing body and the elastomeric material as well as between the elastomeric material and the line a flameproof gap is formed respectively (as illustrated by Fig.2 and 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz DE102012111270 as applied to claim 1 above.
Claim 3-4. Schwarz discloses the plastically deformable first material is preferably wrought aluminum alloy (P.0009) but is silent on the elastomeric material is applied in multiple . 

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the elastomeric material is applied on the surface section of the outer surface of the line prior to the complete vulcanization of the elastomeric material and the deformed bushing body abut directly against the outer surface of the line, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633